DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of the present application is a continuation of U.S. Application No. 16/849,287 filed April 15, 2020, now U.S. Patent 11,006,427, which is a continuation of U.S. Application No. 15/518,536 filed April 12, 2017, now U.S. Patent 10,674,514 issued June 2, 2020, which is a National Phase of10 PCT/JP2015/080097 filed on October 26, 2015, and claims priority to Japanese Patent Application No. 2014-223406 filed October 31, 2014.

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Information Disclosure Statement
4.	Acknowledgment is made of applicant's submission of Information Disclosure Statement, dated April 7, 2021, July 6, 2021, July 21, 2021, and January 13, 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Preliminary Amendment
5.	Acknowledgment is made of the preliminary amendment is submitted on April 30, 2021. Claim 1 has been canceled; claims 2-6 are new. Claims 2-6 are pending. This communication is considered fully responsive and sets forth below.

Specification
6.	The title of the invention is not descriptive.
The title of this application is “COMMUNICATION SYSTEM, BASE STATION AND COMMUNICATION TERMINAL.” 
The examiner objects the usage of this title as it is not clearly indicative of the invention to which the claims are directed. A substitution of a new title is anticipated. 
Allowable Subject Matter
7.	Claims 2-6 are allowed. 
	The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Ahn et al. (US 2015/0031409) and Li et al. (US 2017/0079026) are generally directed to various aspects of the wireless device that determines uplink transmission power in consideration of the overlap period between subframes between a first serving cell belonging to a first timing advance (TA) group and a second serving cell belonging to the second TA group, and transmits an uplink channel on the basis of the uplink transmission power; and a plurality of configuration schemes for coexistence of D2D signals with different CP lengths in D2D communication. 
However, in consideration of the claims amendment filed April 30, 2021, the information disclosure statement submitted April 7, 2021, July 6, 2021, July 21, 2021, and January 13, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
	“a second cell neighboring the first cell in accordance with a second radio format that is different from the first radio format in at least one of an orthogonal frequency domain multiplexing (OFDM) symbol length and a cyclic prefix (CP) length,” and “a first interval between timings at which specific reference signal insertion in the first radio format is started and a second interval between timings at which specific reference signal insertion in the second radio format is started are the same” as specified in claim 2.
	Similar limitations are included in claims 5 and 6. 
Dependent claims 3 and 4 are also allowable for incorporating the features recited in the independent claim 2.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Li et al. (US 2017/0079026) is generally directed to various aspects of a plurality of configuration schemes for coexistence of D2D signals with different CP lengths in D2D communication;
Ahn et al. (US 2015/0031409) is directed to the wireless device that determines uplink transmission power in consideration of the overlap period between subframes between a first serving cell belonging to a first timing advance (TA) group and a second serving cell belonging to the second TA group, and transmits an uplink channel on the basis of the uplink transmission power; 
Felsher et al. (US 2013/0159021) is directed to various aspects of controlling access to records stored within databases, each record having associated access rules, a location identifier, and a content identifier maintained in a centralized index.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner, Art Unit 2473